                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CHARLES R. LEE,

       Petitioner,

v.                                                   Case No. 8:18-cv-989-MSS-JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
__________________________________/

                                           ORDER

       Lee petitions for the writ of habeas corpus under 28 U.S.C. § 2254 challenging his state

court convictions for trespass and aggravated battery. (Doc. 1) The Respondent asserts that

the statute of limitations bars the petition and the one ground in the petition is procedurally

barred and without merit. (Doc. 9) Lee replies that the Respondent incorrectly calculates the

statute of limitations and contends that he is entitled to relief. (Doc. 13)

                                 PROCEDURAL HISTORY

       A jury found Lee guilty of trespass and aggravated battery. (Doc. 11-2 at 274, 302) The

trial court sentenced Lee to time served for the trespass conviction and 15 years of prison for

the aggravated battery conviction. (Doc. 11-2 at 305, 308)

       The state appellate court affirmed the convictions and sentences in a written opinion.

(Doc. 11-2 at 360–67) Lee v. State, 100 So. 3d 1183 (Fla. 2d DCA 2012). The state appellate

court summarized the evidence at trial as follows (Doc. 11-2 at 362–63):

               In July 2009, Mr. Lee entered the home of [the victim] and
               physically attacked him. A woman at this home witnessed the
               attack. She testified that Mr. Lee hit [the victim] with his fists
               and kicked him with his feet. The motive for this attack is


                                                1
              unclear, but [the victim] was apparently attempting to assist the
              woman in collecting a debt that Mr. Lee owed either the woman
              or another member of her family.

              Mr. Lee testified, claiming that he went to the home to give the
              woman some of the money that he owed. He claimed that [the
              victim] started the fight, that he hit [the victim] in the head
              several times with his fists, but that he did not kick [the victim].

              [The victim] testified that he had a preexisting back injury. He
              claimed that Mr. Lee knocked him to the ground and then kicked
              him both in his back and on his head. As a result of this attack,
              he was hospitalized for several days. [The victim] claimed that
              he suffered a badly swollen jaw, some fractures to his face, and
              lacerations on his head that required stitches. There is no
              evidence that his back injury was aggravated by this event.
              Although the State introduced photographs of the injuries, it
              presented no medical testimony.

              The witnesses claimed that Mr. Lee was wearing “tennis shoes”
              when he kicked [the victim]. Our record has no photographs of
              the shoes, and the jury apparently knew nothing more about the
              shoes than [the victim’s] claim that the shoes were “big.”

              The State’s amended information charged Mr. Lee with burglary
              of a dwelling and aggravated battery. The information charged
              that the battery was aggravated both because the battery caused
              great bodily harm, permanent disability, or permanent
              disfigurement and because Mr. Lee used a deadly weapon,
              which the information described as “shoes or boots.”

              ...

              The verdict form did not separate the two theories of aggravated
              battery. Without objection, the jury was asked to determine only
              whether Mr. Lee was “guilty of aggravated battery, as charged.”
              The jury returned a verdict, finding Mr. Lee guilty of the lesser
              offense of trespass on the charge of burglary but guilty as charged
              on the count of aggravated battery.

       Lee moved for post-conviction relief (Doc. 11-2 at 412–63), the post-conviction court

denied the motion (Doc. 11-3 at 31–61), and the state appellate court affirmed. (Doc. 11-3 at

63) Lee’s federal petition followed.




                                               2
                                           TIMELINESS

        A one-year statute of limitations applies to a federal habeas petition challenging a state

court judgment. 28 U.S.C. § 2244(d)(1). The limitations period begins to run on “the date on

which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

        On October 19, 2012, the state appellate court affirmed Lee’s convictions and

sentences in a written opinion. Lee v. State, 100 So. 3d 1183 (Fla. 2d DCA 2012). Lee could

have sought discretionary review in the state supreme court 30 days from the date of rendition

of the opinion. Fla. R. App. P. 9.120(b). Lee timely filed a motion for rehearing which tolled

rendition. (Doc. 11-2 at 369–70) Fla. R. App. P. 9.020(i). The state appellate court denied

rehearing on November 30, 2012. (Doc. 11-2 at 371) Lee did not seek review in the state

supreme court, and the time to seek that review expired on December 31, 2012. The

limitations period began to run the next day on January 1, 2013. Gonzalez v. Thaler, 565 U.S.

134, 137 (2012) (“We hold that, for a state prisoner who does not seek review in a State’s

highest court, the judgment becomes ‘final’ on the date that the time for seeking such review

expires.”). 1

        “[A] properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim” tolls the limitations period. 28 U.S.C. § 2244(d)(2).

If a petitioner appeals an order ruling on a state post-conviction motion, the limitations period


        1
           Lee could not have petitioned for review in the United States Supreme Court without first
seeking review in the state supreme court. The United States Supreme Court reviews “[f]inal
judgments or decrees rendered by the highest court of a State in which a decision could be had.”
28 U.S.C. § 1257(a). Because the state appellate court affirmed Lee’s convictions in a written opinion,
the state supreme court had jurisdiction to review the opinion. Jenkins v. State, 385 So. 2d 1356, 1369
(Fla. 1980). Lee could not have petitioned for review in the United States Supreme Court until the
state supreme court — “the highest court” of the state — either denied review or issued an opinion.
Phillips v. Warden, 908 F.3d 667, 673 (11th Cir. 2018).


                                                  3
tolls until the state appellate court issues a mandate. Lawrence v. Florida, 549 U.S. 327,

331–32 (2007). Because Lee was incarcerated and proceeding pro se during collateral review

in state court, the prison mailbox rule applies. Haag v. State, 591 So. 2d 614, 617 (Fla. 1992).

       On December 10, 2012, Lee placed in the hands of prison officials for mailing a motion

for post-conviction relief under Rule 3.850, Florida Rules of Criminal Procedure. (Doc. 11-2

at 375–83) The post-conviction court struck the motion as procedurally deficient with leave

to file an amended motion. (Doc. 11-2 at 395). Lee filed an amended Rule 3.850 motion (Doc.

11-2 at 397–407), and the post-conviction court struck the amended motion as facially

insufficient with leave to file a second amended motion. (Doc. 11-2 at 409–10) Lee filed a

second amended Rule 3.850 motion (Doc. 11-2 at 412–63), and the post-conviction court

denied the motion on the merits. (Doc. 11-3 at 31–61) The state appellate court affirmed (Doc.

11-3 at 63), and mandate issued on December 8, 2017. (Doc. 11-3 at 64)

       Even though the post-conviction court struck Lee’s initial Rule 3.850 motion as

procedurally deficient, Lee properly filed his amended Rule 3.850 motion and second

amended Rule 3.850 motion. Artuz v. Bennett, 531 U.S. 4, 8 (2000) (“[A]n application is

‘properly filed’ when its delivery and acceptance are in compliance with the applicable laws

and rules governing filings.”). For tolling, the amended motion and second amended motion

related back to the date when the initial motion was filed. Morris v. Sec’y, Fla. Dep’t Corrs., 991

F.3d 1351, 1354 (11th Cir. 2021) (citing Bates v. Sec’y, Dep’t Corrs., 964 F.3d 1326, 1328 (11th

Cir. 2020); Hall v. Sec’y, Dep’t Corrs., 921 F.3d 983, 988 (11th Cir. 2019); Green v. Sec’y, Dep’t

Corrs., 877 F.3d 1244, 1248 (11th Cir. 2017)).

       The limitations period began to run on January 1, 2013. The limitations period tolled

on December 10, 2012, when Lee filed his initial Rule 3.850 motion. Morris, 991 F.3d at 1354.



                                                 4
The limitations period was tolled through December 8, 2017 when mandate issued on appeal.

Lawrence, 549 U.S. at 331–32. Lee placed his federal petition in the hands of prison officials

for mailing on April 18, 2018. (Doc. 1 at 1) At that time, 130 days had run on the one-year

limitations period. Consequently, Lee timely filed his federal petition. 28 U.S.C.

§ 2244(d)(1)(A).

                           PROCEDURAL BAR AND MERITS

       The Respondent next asserts that the one ground in Lee’s federal petition is

unexhausted and procedurally barred. (Doc. 9 at 9–10) A petitioner must exhaust the

remedies available in state court before a federal court can grant relief on habeas. 28 U.S.C.

§ 2254(b)(1)(A). The petitioner must (1) alert the state court to the federal nature of his claim

and (2) give the state court one full opportunity to resolve the federal claim by invoking one

complete round of the state’s established appellate review process. O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999); Picard v. Connor, 404 U.S. 270, 278 (1971). The state court must have

the first opportunity to review and correct any alleged violation of a federal right. Baldwin

v. Reese, 541 U.S. 27, 29 (2004).

       A federal court may stay — or dismiss without prejudice — a habeas case to allow a

petitioner to return to state court to exhaust a claim. Rhines v. Weber, 544 U.S. 269 (2005);

Rose v. Lundy, 455 U.S. 509 (1982). If the state court would deny the claim on state

procedural grounds, the federal court instead denies the claim as procedurally barred.

Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (citing Coleman v. Thompson, 501

U.S. 722, 735 n.1 (1991)). A petitioner may excuse a procedural default by (1) showing

cause for the default and actual prejudice from the alleged violation of federal law or (2)




                                               5
demonstrating a miscarriage of justice. Maples v. Thomas, 565 U.S. 266, 280 (2012); House

v. Bell, 547 U.S. 518, 536–37 (2006).

Ground One

       Lee asserts that the evidence at trial proved neither great bodily harm nor a deadly

weapon for the aggravated battery conviction. (Doc. 2 at 2–5) He contends that the jury

wrongfully convicted him of aggravated battery and his conviction violates due process.

(Doc. 2 at 4–5) (“Due Process Claim”) Also, Lee asserts that trial counsel was ineffective

for not arguing that the prosecution failed to prove a deadly weapon for the aggravated

battery conviction in either an expanded motion for judgment of acquittal or a motion for a

new trial. (Doc. 2 at 2–6) (“Ineffective Assistance of Counsel Claim”) He further asserts that

appellate counsel was ineffective for not presenting additional argument on direct appeal

that the evidence at trial failed to prove a deadly weapon. (Doc. 2 at 6) (“Ineffective

Assistance of Appellate Counsel Claim”).

       Due Process Claim

       Lee asserts that the evidence at trial proved neither great bodily harm nor a deadly

weapon, and his conviction violates due process. (Doc. 2 at 2–5) At the close of the

prosecution’s case, trial counsel moved for judgment of acquittal and argued that the

prosecution failed to prove that Lee’s shoes were a deadly weapon. (Doc. 11-2 at 148) In his

brief on appeal, Lee argued that the trial court erred by denying his motion for judgment of

acquittal because the prosecution failed to prove that he used a deadly weapon. (Doc. 11-2

at 318–20) Lee neither cited federal law or a case deciding a similar issue on federal law nor

labeled the issue “federal.” Further, Lee did not argue that the prosecution failed to prove

great bodily harm. Consequently, the federal claim is unexhausted. Preston v. Sec’y, Fla. Dep’t



                                              6
Corrs., 785 F.3d 449, 459 (11th Cir. 2015) (“Preston asserted in his brief that his conviction

rested on insufficient evidence, without clarifying whether he intended to bring a federal or

a state sufficiency of the evidence claim. . . . Preston invoked a phrase common to both

federal and state law without explaining which body of law provided the basis for his

claim.”).

       If Lee returned to state court to exhaust the claim, the state court would deny the

claim as procedurally barred. Fla. R. Crim. P. 3.850(c) (“This rule does not authorize relief

based on grounds that could have or should have been raised at trial and, if properly

preserved, on direct appeal of the judgment and sentence.”).

       Lee argues that the prosecution’s failure to prove a deadly weapon — an essential

element of aggravated battery — amounts to a “fundamental miscarriage of justice.” (Doc.

13 at 4–5) However, to demonstrate a miscarriage of justice to excuse a procedural default,

Lee must (1) come forward with “‘new reliable evidence — whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence — that

was not presented at trial’” and (2) establish that, “in light of [that] new evidence, ‘it is more

likely than not that no reasonable juror would have found petitioner guilty beyond a

reasonable doubt.’” House, 547 U.S. at 536–37 (quoting Schlup v. Delo, 513 U.S. 298 (1995)).

This standard is “‘by no means equivalent to the standard of Jackson v. Virginia, 443 U.S.

307, 99 S. Ct. 2781, 61 L.Ed.2d 560 (1979),’ which governs claims of insufficient evidence.”

547 U.S. at 538 (quoting Schlup, 513 U.S. at 330). Lee neither comes forward with new

reliable evidence nor establishes that the new evidence undermines the evidence of guilt at

trial. Consequently, no miscarriage of justice excuses the procedural default, and the claim

is procedurally barred from federal review.



                                                7
       Even so, the claim is without merit. The trial court instructed that the prosecution

had to prove that Lee either (1) caused great bodily harm, permanent disability, or

permanent disfigurement or (2) used a deadly weapon. (Doc. 11-2 at 251–52) The jury found

Lee “guilty of aggravated battery, as charged.” (Doc. 11-2 at 274) Photographs documented

the victim’s injuries which included cuts on his cheek and scalp, a one-inch cut above his

eyebrow, and a swollen jaw. (Doc. 11-2 at 131–32) Paramedics took the victim in a stretcher

to the hospital where a doctor treated the victim for three days. (Doc. 11-2 at 133–34) The

doctor stitched the cuts and identified broken bones in the victim’s face. (Doc. 11-2 at 134)

During the month after the attack, the victim was unable to eat normally with his injured

jaw. (Doc. 11-2 at 134–35) This evidence proved great bodily harm. E.A. v. State, 599 So. 2d

251, 252 (Fla. 3d DCA 1992) (“‘Great bodily harm defines itself and means great as

distinguished from slight, trivial, minor, or moderate harm, and as such does not include

mere bruises as are likely to be inflicted in a simple assault and battery . . . .’”) (quoting

Owens v. State, 289 So. 2d 472, 474 (Fla. 2d DCA 1974)).

       On direct appeal the state appellate court expressed doubt concerning whether the

evidence proved that Lee used a deadly weapon but still affirmed (Doc. 11-2 at 366)

(footnote omitted):

              There is no evidence in this case concerning the weight or
              construction of the shoe. The jury knew nothing of its size
              except that it was “big.” The shoe was not introduced into
              evidence, and the jury had no photograph of the shoe.

              There is no medical evidence in this case to establish that the
              injuries to [the victim’s] face were caused by a foot and not by
              a bare fist. There is no evidence that the injuries, if caused by a
              foot, were greater because Mr. Lee was wearing a tennis shoe.
              Without speculating, we are hard pressed to determine how a
              jury would decide beyond a reasonable doubt that a shoe was




                                              8
                “used or threatened to be used in a way likely to produce death
                or great bodily harm” in a case with such limited evidence.

                Given the manner in which this case was submitted to the jury
                with a general verdict, even if we determined that the evidence
                of a big tennis shoe was insufficient to prove the use of a deadly
                weapon, we conclude that the jury’s verdict would still support
                the judgment on appeal. See Mungin v. State, 689 So.2d 1026,
                1030 (Fla.1995) (“[R]eversal is not warranted where the general
                verdict could have rested upon a theory of liability without
                adequate evidentiary support when there was an alternative
                theory of guilt for which the evidence was sufficient[.]”). Thus,
                despite our misgivings about the evidence of a deadly weapon
                in this case, we affirm the judgments and resulting sentences.

        Because the evidence supported one of the two theories presented to the jury for

aggravated battery and the jury returned a general verdict, Lee’s conviction does not violate

due process. Griffin v. United States, 502 U.S. 46, 49 (1991).

        Ineffective Assistance of Counsel Claim

        Lee asserts that trial counsel was ineffective for not arguing in either an expanded

motion for judgment of acquittal or a motion for a new trial that the prosecution failed to

prove that he used a deadly weapon. (Doc. 2 at 2–6) Lee did not raise this claim in his

second amended Rule 3.850 motion. (Doc. 11-2 at 412–30) 2 He did not file a brief on appeal

but was not required to do so. Fla. R. App. P. 9.141(b)(2)(C)(i). Because the state court had

no opportunity to review the federal constitutional claim, the claim is unexhausted.

28 U.S.C. § 2254(b)(1)(A). Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (“It has been settled



        2
          In his second amended Rule 3.850 motion, Lee asserted that trial counsel was ineffective for
(1) not objecting to the State’s proposed jury instruction on use of deadly force in self-defense, (2) not
objecting to the trial judge’s jury instruction on use of deadly force in self-defense, (3) not submitting
a proposed jury instruction on use of non-deadly force in self-defense, (4) not objecting to the trial
court’s instruction on use of non-deadly force in self-defense, (5) not obtaining hospital records which
would have proven that the victim suffered minor injuries, (6) not interviewing eyewitnesses who
would have testified that the victim suffered minor injuries, and (7) not retaining an expert who would
have testified about the victim’s injuries. (Doc. 11-2 at 412–30)


                                                    9
for nearly a century that a state prisoner must normally exhaust available state remedies

before a writ of habeas corpus can be granted by the federal courts.”). If Lee returned to

state court to exhaust the claim, the post-conviction court would dismiss the claim as

untimely and successive. Fla. R. Crim. P. 3.850(b), (h). Consequently, the claim is

procedurally defaulted. Snowden, 135 F.3d at 736.

         In his reply, Lee argues that his claim is adequately exhausted because trial counsel

moved for a judgment of acquittal. (Doc. 13 at 2) However, Lee asserts an ineffective

assistance of counsel claim — not a federal due process claim based on the sufficiency of

the evidence. If trial counsel moved for a judgment of acquittal on the same grounds

underlying his ineffective assistance of counsel claim, the record would refute the claim.

Lee fails to show either cause and actual prejudice or a miscarriage of justice to excuse the

procedural default. The claim is procedurally barred from federal review.

         On the merits, Lee cannot demonstrate prejudice under Strickland v. Washington, 466

U.S. 668 (1984). The trial court instructed that the prosecution had to prove that Lee either

(1) caused great bodily harm, permanent disability, or permanent disfigurement or (2) used

a deadly weapon. (Doc. 11-2 at 251–52) The prosecution presented evidence of great bodily

harm. Even if an expanded motion for judgment of acquittal would have succeeded for the

theory based on a deadly weapon, the motion would not have succeeded for the theory

based on great bodily harm. The trial court would have instructed the jury on aggravated

battery with great bodily harm, and the outcome at trial would not have changed. Strickland,

466 U.S. at 694; Griffin, 502 U.S. at 49. United States v. Greer, 440 F.3d 1267, 1272 (11th Cir.

2006).




                                              10
       Ineffective Assistance of Appellate Counsel

       Lee asserts that appellate counsel was ineffective for not arguing on direct appeal

that the evidence at trial failed to prove that he used a deadly weapon. (Doc. 2 at 6) Lee did

not raise this claim in a petition for ineffective assistance of appellate counsel under Rule

9.141(d), Florida Rules of Appellate Procedure. He did not file a Rule 9.141(d) petition.

Because the state court had no opportunity to review the federal constitutional claim, the

claim is unexhausted. 28 U.S.C. § 2254(b)(1)(A). Serrano, 454 U.S. at 3. If Lee returned to

state court to exhaust the claim, the state appellate court would dismiss the claim as

untimely. Fla. R. App. P. 9.141(d)(5). Consequently, the claim is procedurally defaulted.

Snowden, 135 F.3d at 736. In his reply, Lee shows neither cause and actual prejudice nor a

miscarriage of justice to excuse the procedural default. (Doc. 13 at 2–3) The claim is

procedurally barred from federal review.

       Even so, the record refutes the claim. Appellate counsel initially filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967). (Doc. 11-2 at 363) The state appellate court

appointed new counsel and directed the parties to address whether the evidence proved that

the shoes were a deadly weapon. (Doc. 11-2 at 363) New counsel addressed the issue in a

supplemental brief. (Doc. 11-2 at 318–20) Also, as noted the state appellate court doubted

that the evidence proved that Lee used a deadly weapon but still affirmed because the

evidence proved that Lee committed the battery with great bodily harm. (Doc. 11-2 at 363,

366) Even if appellate counsel had presented additional argument to show that the

prosecution failed to prove that Lee used a deadly weapon, the outcome on appeal would

not have changed. Consequently, Lee cannot demonstrate prejudice. Strickland, 466 U.S. at

694; Griffin, 502 U.S. at 49. Ground One is denied.



                                              11
       Accordingly, it is ORDERED that Lee’s petition is DENIED because all claims in

the petition are procedurally barred and without merit. The Clerk is DIRECTED to enter a

judgment against Lee and CLOSE this case.

                     CERTIFICATE OF APPEALABILITY AND
                     LEAVE TO PROCEED IN FORMA PAUPERIS

       Because Lee neither makes a substantial showing of the denial of a constitutional

right nor demonstrates that reasonable jurists would find debatable both the merits of the

underlying claims and the procedural issues that he seeks to raise, a certificate of

appealability and leave to appeal in forma pauperis are DENIED. 28 U.S.C. § 2253(c)(2).

Slack v. McDaniel, 529 U.S. 473, 478 (2000).

       DONE AND ORDERED in Tampa, Florida on May 4, 2021.




                                               12
